 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 1 of 15                 PageID #: 1




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE


STEPHEN J. RATCLIFFE                       :
                                           :
       VS.                                 :             C.A. File No.:
                                           :
BRP U.S. INC.;                             :             Demand for Jury Trial
TIDD’S SPORT SHOP, INC.; and               :
ABC CORPORATION                            :


                                      COMPLAINT

                               PARTIES AND JURISDICTION

       1.     Plaintiff Stephen J. Ratcliffe is a resident and citizen of Connecticut.

       2.     Defendant BRP U.S., Inc. [hereinafter BRP U.S.] is a foreign corporation

organized and existing under the laws of the State of Delaware with its principal place of

business in the State of Wisconsin. At all relevant times mentioned, defendant BRP U.S.

was qualified to do business in the State of Maine, was in fact doing business in the State

of Maine, and had sufficient minimum contacts with the State of Maine to subject it to the

jurisdiction of this Court.

       3.     Defendant Tidd’s Sport Shop, Inc. [hereinafter Tidd’s Sport] was at all

relevant times a domestic corporation organized under the laws of Maine with its

principal place of business at 154 Calais Road, Hodgdon, Maine. According to the Maine

Secretary of State’s Bureau of Corporations, Elections and Commissions corporate

database, as of July 2, 2020, Tidd’s Sport may be a dissolved corporation.
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 2 of 15               PageID #: 2




       4.     Defendant ABC Corporation is a domestic and/or foreign corporation

which has sufficient minimum contacts with the State of Maine to subject it to the

jurisdiction of this Court.

       5.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because the amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and because the parties are of diverse citizenship: the Plaintiff resides in

Connecticut, Defendant BRP U.S. is incorporated in Delaware with its principal place of

business in Wisconsin, and Defendant Tidd’s Sport is incorporated and has its principal

place of business in Maine.

                     FACT and JURISDICTIONAL ALLEGATIONS

       6.     Defendant BRP U.S. is a designer, manufacturer, marketer, distributor, and

seller of motorized vehicles, including the Can-Am make of off-road vehicles.

       7.     Defendant BRP U.S. designs, manufactures, distributes, markets, and sells

its motorized vehicles, including the Can-Am make of off-road vehicles, with the intent

to serve the State of Maine.

       8.     Defendant BRP U.S. directly or indirectly serves the Maine marketplace by

designing, manufacturing, marketing, distributing, and selling its products throughout

the United States and by taking no action to limit sales of its products in Maine.

       9.     Defendant Tidd’s distributed, marketed, sold, and/or repaired motorized

vehicles, including the Can-Am brand products manufactured by BRP U.S., in the State

of Maine.




                                            2
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 3 of 15               PageID #: 3




       10.   On or about April 9, 2019, defendant BRP U.S. issued a certificate of origin

for an off-road vehicle with a vehicle identification number of 3JBVGAY40KK002165.

The invoice number was 8014829983. This vehicle is hereafter referred to as the “Subject

Vehicle.”

       11.   The certificate of origin lists the Subject Vehicle’s make as a Can-Am and

series or model number as 0009DKA00 SSV Mav Turbo W 19.

       12.   The certificate of origin was issued to Tidd’s Sport Shop, Inc., P.O. Box 1120,

Hodgdon, Maine.

       13.   On or about July 30, 2019, Tidd’s Sport sold the Subject Vehicle to Plaintiff

Stephen J. Ratcliffe in Hodgdon, Maine.

       14.   Plaintiff Stephen J. Ratcliffe took possession of the Subject Vehicle the same

day.

       15.   On or about July 30, 2019, Plaintiff Stephen J. Ratcliffe was in Houlton,

Maine, operating the Subject Vehicle, when the Subject Vehicle rolled onto its side.

       16.   During the roll, Plaintiff Stephen J. Ratcliffe’s left arm was crushed between

the ground and the Subject Vehicle resulting in severe and permanent injuries, including

the amputation of his left arm.

                                       COUNT I

                    NEGLIGENCE – DEFENDANT BRP U.S., INC.

       17.   All previous paragraphs are hereby incorporated by reference.

       18.   At all relevant times, Defendant BRP U.S., by and through its agents,

servants and employees, and affiliated companies was engaged in the business of


                                            3
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 4 of 15               PageID #: 4




designing, manufacturing, assembling, inspecting, marketing, distributing and/or

selling motorized vehicles for consumer purchase and use.

       19.     Defendant BRP U.S. owed a duty to purchasers and/or users of its vehicles

to exercise reasonable care in designing, manufacturing, assembling, inspecting,

marketing, distributing and/or selling its products.

       20.     Prior to July 30, 2019, Defendant BRP U.S. designed, manufactured,

assembled, inspected, marketed, and/or distributed and placed into the stream of

commerce the Subject Vehicle.

       21.     Upon information and belief, Defendant BRP U.S. breached its duty to

Plaintiff Stephen J. Ratcliffe by failing to exercise reasonable care in the design,

manufacture, inspection, distribution, and/or sale of the Subject Vehicle.

       22.     Defendant BRP U.S. breached the duty it owed to the Plaintiff Stephen J.

Ratcliffe and was negligent by failing to warn Plaintiff of the risks and dangers that were

known, or should have been known to this defendant, and that were reasonably

foreseeable and inherent in the use of the Subject Vehicle.

       23.     These breaches included, but were not limited to, manufacturing and

selling the Subject Vehicle without proper driver and passenger door protective devices

as original equipment.

       24.     Upon information and belief, Tidd’s Sport obtained the Subject Vehicle

from BRP U.S. with the intent of selling the Subject Vehicle to end-user purchasers like

Plaintiff Stephen J. Ratcliffe.




                                            4
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 5 of 15               PageID #: 5




       25.    At all relevant times herein mentioned, Plaintiff Stephen J. Ratcliffe was

operating the Subject Vehicle in Houlton, Maine in a reasonable, safe and careful manner.

       26.    As a direct and proximate result of the negligence of Defendant BRP U.S.,

Plaintiff Stephen J. Ratcliffe was severely and permanently injured, has suffered, and in

the future will continue to suffer, a loss of enjoyment of life, has been unable, and will

continue to be unable, to perform his usual daily activities, has suffered, and will in the

future suffer, great pain of body, nerves, and nervous system, has suffered, and will in

the future suffer, lost wages and diminished earnings capacity, and has expended, and

will in the future become liable to pay, large sums of money for prosthetic devices,

medical and hospital attention, and Plaintiff Stephen J. Ratcliffe otherwise was and is

permanently injured.

       WHEREFORE, Plaintiff Stephen J. Ratcliffe demands judgment against Defendant

BRP U.S., Inc. for compensatory damages plus interest and costs.

                                       COUNT II

     STRICT LIABILITY under 14 M.R.S. § 221 – DEFENDANT BRP U.S., INC.

       27.    All previous paragraphs are hereby incorporated by reference.

       28.    At all relevant times, Defendant BRP U.S., by and through its agents,

servants and employees, was engaged in the business of designing, manufacturing,

assembling, inspecting, marketing, distributing and/or selling motorized vehicles for

consumer purchase and use.




                                            5
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 6 of 15                 PageID #: 6




      29.    Defendant BRP U.S. owed a duty to purchasers and/or users of its vehicles

to exercise reasonable care in designing, manufacturing, assembling, inspecting,

marketing, distributing and/or selling its products.

      30.    Prior to July 30, 2019, Defendant BRP U.S. designed, manufactured,

assembled, inspected, marketed, distributed and/or placed into the stream of commerce

the Subject Vehicle that, upon information and belief, was a 2019 model Can-Am

Maverick X3 Turbo.

      31.    The Subject Vehicle was intended for off-road use.

      32.    The Subject Vehicle was designed, manufactured, inspected, distributed,

and/or sold and placed into the stream of commerce by Defendant BRP U.S. in a defective

and unreasonably dangerous condition.

      33.    The Subject Vehicle was in a defective and unreasonably dangerous

condition at the time it left the facilities and control of Defendant BRP U.S., and its

condition was not significantly changed prior to the crash on July 30, 2019.

      34.    Plaintiff Stephen J. Ratcliffe had no knowledge, or reason to know, of the

defective condition of the Subject Vehicle.

      35.    At all relevant times, the Subject Vehicle was used in the manner and for

the purpose intended.

      36.    Due to the defective and unreasonably dangerous condition of the Subject

Vehicle, Plaintiff Stephen J. Ratcliffe’s left arm was crushed between the ground and the

Subject Vehicle resulting in severe and permanent injuries, including but not limited to

the amputation of his left arm.


                                              6
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 7 of 15                 PageID #: 7




       37.    As a direct and proximate result of the defective and unreasonably

dangerous condition of the Subject Vehicle, the Subject Vehicle was not crashworthy.

       38.    Due to the defective and unreasonably dangerous condition of the Subject

Vehicle and resulting injuries to Stephen J. Ratcliffe, Defendant BRP U.S. is strictly liable

to the Plaintiff for damages.

       39.    Defendant BRP U.S. failed to warn purchasers and/or users of its product,

including Plaintiff Stephen J. Ratcliffe, of the unreasonably dangerous and defective

condition of the Subject Vehicle. Due to its failure to warn, Defendant BRP U.S. is strictly

liable to the Plaintiff for damages.

       40.    As a direct and proximate result of the defective and unreasonably

dangerous condition of the Subject Vehicle, Plaintiff Stephen J. Ratcliffe was severely and

permanently injured, has suffered, and in the future will continue to suffer, a loss of

enjoyment of life, has been unable, and will continue to be unable, to perform his usual

daily activities, has suffered, and will in the future suffer, great pain of body, nerves, and

nervous system, has suffered, and will in the future suffer, lost wages and diminished

earnings capacity, and has expended, and will in the future become liable to pay, large

sums of money for prosthetic devices, medical and hospital attention, and Plaintiff

Stephen J. Ratcliffe otherwise was and is permanently injured.

       WHEREFORE, Plaintiff Stephen J. Ratcliffe demands judgment against Defendant

BRP U.S., Inc. for compensatory damages plus interest and costs.

                                        COUNT III

                     NEGLIGENCE – TIDD’S SPORT SHOP, INC.


                                              7
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 8 of 15                PageID #: 8




       41.    All previous paragraphs are hereby incorporated by reference.

       42.    At all relevant times, Defendant Tidd’s Sport Shop, Inc., by and through its

agents, servants and employees, was engaged in the business of marketing, distributing

and/or selling motorized vehicles for consumer purchase and use.

       43.    Defendant Tidd’s Sport owed a duty to purchasers and/or users of its

vehicles to exercise reasonable care in marketing, distributing and/or selling its products.

       44.    Defendant Tidd’s Sport breached the duty it owed to the Plaintiff Stephen

J. Ratcliffe and was negligent in the marketing, distributing and selling of the Subject

Vehicle.

       45.    These breaches included, but were not limited to, selling the Subject Vehicle

without proper driver and passenger door protective devices.

       46.    Defendant Tidd’s Sport further breached the duty it owed to the Plaintiff

Stephen J. Ratcliffe and was negligent by failing to warn Plaintiff of the risks and dangers

that were known, or should have been known to this defendant, and that were reasonably

foreseeable and inherent in the use of the Subject Vehicle.

       47.    As a direct and proximate result of the negligence of Defendant Tidd’s

Sport, Plaintiff’s arm was crushed between the ground and the Subject Vehicle resulting

in severe and permanent injuries, including but not limited to, the amputation of his left

arm.

       48.    As a direct and proximate result of the negligence of Defendant Tidd’s

Sport, Plaintiff Stephen J. Ratcliffe was severely and permanently injured, has suffered,

and in the future will continue to suffer, a loss of enjoyment of life, has been unable, and


                                             8
 Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 9 of 15                PageID #: 9




will continue to be unable, to perform his usual daily activities, has suffered, and will in

the future suffer, great pain of body, nerves, and nervous system, has suffered, and will

in the future suffer, lost wages and diminished earnings capacity, and has expended, and

will in the future become liable to pay, large sums of money for prosthetic devices,

medical and hospital attention, and Plaintiff Stephen J. Ratcliffe otherwise was and is

permanently injured.

       WHEREFORE, Plaintiff Stephen J. Ratcliffe demands judgment against Defendant

Tidd’s Sport Shop, Inc. for compensatory damages plus interest and costs.

                                       COUNT IV

                        STRICT LIABILITY under 14 M.R.S. § 221

                       DEFENDANT TIDD’S SPORT SHOP, INC.

       49.    All previous counts are hereby incorporated by reference herein.

       50.    At all relevant times, Defendant Tidd’s Sport, by and through its agents,

servants and employees, was engaged in the business of marketing, distributing and

selling motorized vehicles for consumer purchase and use.

       51.    The Subject Vehicle was in a defective and unreasonably dangerous

condition at the time it left the facilities and control of Defendant Tidd’s Sport, and its

condition was not significantly changed until the crash on July 30, 2019.

       52.    Plaintiff Stephen J. Ratcliffe had no knowledge, or reason to know, of the

defective condition of the Subject Vehicle.

       53.    At all relevant times, the Subject Vehicle was used in the manner and for

the purpose intended.


                                              9
Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 10 of 15                 PageID #: 10




       54.    As a direct and proximate result of the defective and unreasonably

dangerous condition of the Subject Vehicle, the Subject Vehicle was not crashworthy.

       55.    Due to the defective and unreasonably dangerous condition of the Subject

Vehicle, Plaintiff Stephen J. Ratcliffe’s left arm was crushed between the ground and the

Subject Vehicle resulting in severe and permanent injuries, including but not limited to

the amputation of his left arm.

       56.    Due to the defective and unreasonably dangerous condition of the Subject

Vehicle and resulting injuries to Stephen J. Ratcliffe, Defendant Tidd’s Sport is strictly

liable to the Plaintiff for damages.

       57.    As a direct and proximate result of the defective and unreasonably

dangerous condition of the Subject Vehicle, Plaintiff Stephen J. Ratcliffe was severely and

permanently injured, has suffered, and in the future will continue to suffer, a loss of

enjoyment of life, has been unable, and will continue to be unable, to perform his usual

daily activities, has suffered, and will in the future suffer, great pain of body, nerves, and

nervous system, has suffered, and will in the future suffer, lost wages and diminished

earnings capacity and has expended, and will in the future become liable to pay, large

sums of money for prosthetic devices, medical and hospital attention, and Plaintiff

Stephen J. Ratcliffe otherwise was and is permanently injured.

       WHEREFORE, Plaintiff Stephen J. Ratcliffe demands judgment against Defendant

Tidd’s Sport Shop, Inc. for compensatory damages plus interest and costs.

                                         COUNT V

                         NEGLIGENCE – ABC CORPORATION


                                             10
Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 11 of 15               PageID #: 11




       58.    All previous paragraphs are hereby incorporated by reference.

       59.    At all relevant times, Defendant ABC Corporation by and through its

agents, servants and employees, affiliated companies was engaged in the business of

designing, manufacturing, assembling, inspecting, marketing, distributing and/or

selling motorized vehicles for consumer purchase and use.

       60.    Defendant ABC Corporation owed a duty to purchasers and/or users of its

vehicles to exercise reasonable care in designing, manufacturing, assembling, inspecting,

marketing, distributing and/or selling its products.

       61.    Prior   to   July   30, 2019,       Defendant   ABC   Corporation   designed,

manufactured, assembled, inspected, marketed, distributed and placed into the stream

of commerce the Subject Vehicle.

       62.    Upon information and belief, Defendant ABC Corporation breached its

duty to Plaintiff Stephen J. Ratcliffe by failing to exercise reasonable care in the design,

manufacture, inspection, distribution, and sale of the Subject Vehicle.

       63.    These breaches included, but were not limited to, manufacturing and

selling the Subject Vehicle without proper driver and passenger door protective devices

as original equipment.

       64.    Upon information and belief, Tidd’s Sport Shop obtained the Subject

Vehicle from ABC Corporation with the intent of selling the Subject Vehicle to end-user

purchasers like Plaintiff Stephen J. Ratcliffe.

       65.    Defendant ABC Corporation breached the duty it owed to the Plaintiff

Stephen J. Ratcliffe and was negligent in its manufacture, assembly, inspection,


                                              11
Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 12 of 15               PageID #: 12




marketing, distribution and/or sale of the Subject Vehicle, and its negligence caused

Plaintiff’s arm to be crushed between the ground and the Subject Vehicle resulting in

severe and permanent injuries, including but not limited to the amputation of his left

arm.

       66.    Defendant ABC Corporation breached the duty it owed to the Plaintiff

Stephen J. Ratcliffe and was negligent by failing to warn Plaintiff of the risks and dangers

that were known, or should have been known to this defendant, and that were reasonably

foreseeable and inherent in the use of the Subject Vehicle.

       67.    As a direct and proximate result of the negligence of Defendant ABC

Corporation, Plaintiff Stephen J. Ratcliffe was severely and permanently injured, has

suffered, and in the future will continue to suffer, a loss of enjoyment of life, has been

unable, and will continue to be unable, to perform his usual daily activities, has suffered,

and will in the future suffer, great pain of body, nerves, and nervous system, has suffered,

and will in the future suffer lost wages and diminished earnings capacity, and has

expended, and will in the future become liable to pay, large sums of money for prosthetic

devices, medical and hospital attention, and Plaintiff Stephen J. Ratcliffe otherwise was

and is permanently injured.

       WHEREFORE, Plaintiff Stephen J. Ratcliffe demands judgment against Defendant

ABC Corporation for compensatory damages plus interest and costs.

                                       COUNT VI

  STRICT LIABILITY under 14 M.R.S. § 221 - DEFENDANT ABC CORPORATION

       68.    All previous paragraphs are hereby incorporated by reference herein.


                                            12
Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 13 of 15                  PageID #: 13




       69.    At all relevant times, Defendant ABC Corporation, by and through its

agents, servants and employees, was engaged in the business of designing,

manufacturing, assembling, inspecting, marketing, distributing and/or selling

motorized vehicles for consumer purchase and use.

       70.    Defendant ABC Corporation owed a duty to purchasers and/or users of its

vehicles to exercise reasonable care in designing, manufacturing, assembling, inspecting,

marketing, distributing and/or selling its products.

       71.    Prior to July 30, 2019, Defendant ABC Corporation manufactured,

assembled, inspected, marketed, distributed and placed into the stream of commerce the

Subject Vehicle that, upon information and belief, was a 2019 model Can-Am Maverick

X3 Turbo.

       72.    The Subject Vehicle was intended to be used by consumers for off-road use.

       73.    The Subject Vehicle was designed, manufactured, inspected, distributed,

sold and/or placed into the stream of commerce by Defendant ABC Corporation in a

defective and unreasonably dangerous condition.

       74.    The Subject Vehicle was in a defective and unreasonably dangerous

condition at the time it left the facilities and control of Defendant ABC Corporation, and

its condition was not significantly changed until the crash on July 30, 2019.

       75.    Plaintiff Stephen J. Ratcliffe had no knowledge, or reason to know, of the

defective condition of the Subject Vehicle.

       76.    At all relevant times, the Subject Vehicle was used in the manner and for

the purpose intended.


                                              13
Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 14 of 15                 PageID #: 14




       77.    Due to the defective and unreasonably dangerous condition of the Subject

Vehicle, Plaintiff Stephen J. Ratcliffe’s left arm was crushed between the ground and the

Subject Vehicle resulting severe and permanent injuries, including but not limited to the

amputation of his left arm.

       78.    Due to the defective and unreasonably dangerous condition of the Subject

Vehicle, resulting injuries to Stephen J. Ratcliffe, Defendant ABC Corporation is strictly

liable to the Plaintiff for damages.

       79.    Defendant ABC Corporation failed to warn purchasers and/or users of its

product, including Plaintiff Stephen J. Ratcliffe, of the unreasonably dangerous and

defective condition of the Subject Vehicle. Due to its failure to warn, Defendant ABC

Corporation is strictly liable to the Plaintiff for damages.

       80.    As a direct and proximate result of the defective and unreasonably

dangerous condition of the Subject Vehicle, Plaintiff Stephen J. Ratcliffe was severely and

permanently injured, has suffered, and in the future will continue to suffer, a loss of

enjoyment of life, has been unable, and will continue to be unable, to perform his usual

daily activities, has suffered, and will in the future suffer, great pain of body, nerves, and

nervous system, has suffered, and will in the future suffer, lost wages and diminished

earnings capacity, and has expended, and will in the future become liable to pay, large

sums of money for prosthetic devices, medical and hospital attention, and Plaintiff

Stephen J. Ratcliffe otherwise was and is permanently injured.

       WHEREFORE, Plaintiff Stephen J. Ratcliffe demands judgment against Defendant

ABC Corporation for compensatory damages plus interest and costs.


                                             14
Case 1:20-cv-00234-GZS Document 1 Filed 07/02/20 Page 15 of 15               PageID #: 15




                               DEMAND FOR JURY TRIAL

          Plaintiff Stephen J. Ratcliffe hereby demands a trial by jury and designates Mark

B. Decof, Esq. and Jeffrey A. Mega, Esq. as trial counsel.

                                           Plaintiff,
                                           STEPHEN J. RATCLIFFE

                                           By his Attorneys,

                                           Gilbert & Greif, P.A.
                                           82 Columbia Street
                                           P.O. Box 2339
                                           Bangor, ME 04402-2339
                                           Telephone: (207) 947-2223
                                           Facsimile: (207) 941-9871
                                           Email: empb@yourlawpartner.com

                                           /s/Erik M.P. Black, Esq.
                                           Erik M.P. Black, Esq.             Bar No. 4733

                                           Decof, Barry, Mega & Quinn, P.C.
                                           One Smith Hill
                                           Providence, RI 02903
                                           Telephone: (401) 272-1110
                                           Facsimile: (401) 351-6641
                                           Emails:     mbd@decof.com; jam@decof.com;
                                           dec@decof.com

                                           /s/Mark B. Decof, Esq.
                                           Mark B. Decof, Esq.            R.I. Bar No. 2357
                                           Pro hac vice admission pending

                                           /s/Jeffrey A. Mega, Esq.
                                           Jeffrey A. Mega, Esq.          R.I. Bar No. 6441
                                                                Massachusetts BBO #650993
                                           Pro hac vice admission pending

                                           /s/Douglas E. Chabot, Esq.
                                           Douglas E. Chabot, Esq.        R.I. Bar No. 8199
                                                                Massachusetts BBO #675501
                                           Pro hac vice admission pending
Dated: July 2, 2020
Ratcliffe P001



                                             15
